DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "providing the recommendation to the device.” There is insufficient antecedent basis for this limitation in the claim. Claim 13 does not previously recite a device for receiving information and there is no previous mention in claim 11 which claim 13 is dependent on. Therefore, it is unclear as to what particular device the claim limitation is referring. Claim 14 are rejected as being dependent on claim 13.
Claim 16 recites the limitation "receiving candidate data and qualification data from a plurality of users of the system.” There is insufficient antecedent basis for this limitation in the claim. Claim 16 is an independent claim which does not previously recite a system for performing the recited tasks. Therefore, it is unclear as to what particular system the claim limitation is referring. Claims 17-20 are rejected as being dependent on claim 16.
Therefore, claims 13-14 and 16-20 are rejected under U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-10 recite a system and claims 11-20 recites a method (i.e. a series of steps) and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 recites receiving candidate data and qualification data from a user, the user being a potential job candidate; receiving position data associated with at least one open position at a company; identifying at least one criteria for the position based at least in part on the position data; determining that the user meets or exceeds the criteria for the position; generating a qualification score for the user based at least in part on the position data, the candidate data, and the qualification data; determining that the qualification score is greater than a qualification score threshold; notifying the user that the user would be a good fit for the position; receiving a request to apply for the position; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company.
Claim 11 recites a method comprising: receiving, a referral of a first user from a second to fill a position listing hosted; receiving candidate data and qualification data from the first user; generating a qualification score for the first user with respect to the position listing based at least in part on position data associated with the position listing, the candidate data, and the qualification data; determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative associated with the position listing.
Claim 16 recites a method comprising: receiving position data associated with at least one open position at a company; identifying at least one criteria for the position based at least in part on the position data; receiving candidate data and qualification data from a plurality of users of the system, each of the plurality of users indicting an interest in applying for the position listing; determining that a subset of the plurality of users meets or exceeds the criteria for the position; generating a qualification score for each of the subset of plurality of users based at least in part on the position data, the candidate data, and the qualification data; determining that the qualification score is greater than a qualification score threshold for a set of users of the subset of the plurality of users; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company for each user of the set of users.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to be able to mentally receive information pertaining to a job candidate and an open job position and evaluate the candidate based on the level to which they qualify for the position. As well as hire an individual to a position based on their qualifications. It would also have been possible for individuals to refer other users to a recruiter and receive some compensation for referring a job seeker who is qualified for a position. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as candidate information and job requirements and performing the steps of assessing a job candidate. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A system comprising: one or more processors; non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations comprising: a device associated with the user.
Claim 11: A recruiting system.
Claim 16: The system.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Merely utilizing a computer system to perform basic actions such as receiving and processing information and presenting a results is not an improvement to a technology. Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer or technology to receive user information and job criteria and determine a level of matching between the two to determine how qualified a user is for a position (see Specification [0002]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2, 5-10, 12, and 17-20 are directed to further narrowing the abstract idea of evaluating a user for a job opening based on their characteristics and allowing a user to refer other individuals for the position.
Claims 3-4 and 13-15 are directed to further narrowing the abstract idea of matching a job candidate to a job position and recommending improvements to the job candidates. 

Claim 13 recite the additional element of a device. However, these elements are directed to merely “apply it” or applying a known technology to perform the abstract idea.
Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 2021/0158297) in view of Hardtke (US 2014/0122355).
Claim 1: Ranade discloses a system comprising: one or more processors; non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations comprising: receiving candidate data and qualification data from a user of the system, the user being a potential job candidate (Paragraph [0042]; Fig. 5, a system client application can collect different types of information with the user’s permission for example different from online professional networks. In some embodiments information may include particular skills the contact possesses or jobs the individual is seeking); 
receiving position data associated with at least one open position at a company (Paragraph [0023]; [0034-0035]; Fig. 4, companies send job descriptions with details of the job like position, location, salary, benefits, and company background to the system. A summary of the process described includes the company looking to fill a job notifies the system about a new Job opening. It provides some details about location, salary, desired qualifications, and reward);
identifying at least one criteria for the position based at least in part on the position data (Paragraph [0023]; [0034-0035]; Fig. 4, companies send job descriptions with details of the job like position, location, salary, benefits, and company background to the system. A summary of the process described includes the company looking to fill a job notifies the system about a new Job opening. It provides some details about location, salary, desired qualifications, and reward);
determining that the user meets or exceeds the criteria for the position (Paragraph [0047]; Fig. 6, illustrates one way to compute a metric (qualification score) called a match score that serves as an indicator of how well a particular job opening relates to a particular user in the application network. For example, job information, e.g. requirements, can be combined with user data, e.g. work history and success rate, to arrive at a referrer match score for a job); 
generating a qualification score for the user based at least in part on the position data, the candidate data, and the qualification data (Paragraph [0047]; Fig. 6, illustrates one way to compute a metric (qualification score) called a match score that serves as an indicator of how well a particular job opening relates to a particular user in the application network. For example, job information, e.g. requirements, can be combined with user data, e.g. work history and success rate, to arrive at a referrer match score for a job);  
notifying the user that the user would be a good fit for the position via a device associated with the user (Paragraph [0024]; [0034-0037]; Figs. 4 and 6, the system chooses populations of users based on factors and notifies them of the new job posting); 
receiving a request to apply for the position from the device (Paragraph [0025] A user is able to either apply for the job directly or pass it on to someone else via ay means); 
However, Ranade does not disclose determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company.
In the same field of endeavor of identifying candidates for a job position Hardtke teaches determining that the qualification score is greater than a qualification score threshold (Paragraph [0012-0013]; Fig. 1, the present disclosure provides for a computer-based method for identifying a best-fit candidate for a job opening. The method comprises receiving one or more resumes of one or more candidates; receiving one or more descriptions of job openings; identifying a plurality of features in each of the descriptions of job openings; identifying a plurality of candidate features in the resume; and calculating a score for each of the one or more job descriptions, wherein the score is based on a match between the candidates’ features and the descriptions of the job opening. Creating a first least of scores. Identifying for each of the one or more descriptions those resumes in the first list whose scores exceed a first threshold fit); and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company (Paragraph [0012-0013]; Fig. 1, the present disclosure provides for a computer-based method for identifying a best-fit candidate for a job opening. The method comprises receiving one or more resumes of one or more candidates; receiving one or more descriptions of job openings; identifying a plurality of features in each of the descriptions of job openings; identifying a plurality of candidate features in the resume; and calculating a score for each of the one or more job descriptions, wherein the score is based on a match between the candidates’ features and the descriptions of the job opening. Creating a first least of scores. Identifying for each of the one or more descriptions those resumes in the first list whose scores exceed a first threshold fit. And notifying one or more both of the candidate or the prospective employer if the suitability score exceeds a first threshold).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company as taught by Hardtke (Hardtke [0012-0013]). With the motivation of helping to matching job candidates to open positions and hiring the best fit candidates (Hardtke [0003]).
Claims 2: Modified Ranade discloses the system as per claim 1. However, Ranade does not disclose wherein the qualification data includes at least one of a background check, a Dominance, Influence, Compliance, and Steadiness, assessment, or a certification.
In the same field of endeavor of identifying candidates for a job position Hardtke teaches wherein the qualification data includes at least one of a background check, a Dominance, Influence, Compliance, and Steadiness, assessment, or a certification (Paragraph [0055]; [0080]; other possible features include matching qualifications to job openings such as required and desired skills, certifications, school rank, education timeline and other different semantic relationships between the resume and job description).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company as taught by Hardtke (Hardtke [0012-0013]). With the motivation of helping to matching job candidates to open positions and hiring the best fit candidates (Hardtke [0003]).
Claim 5: Modified Ranade discloses the system as per claim 1. Ranade further discloses wherein the operations further comprise, receiving a referral of the first user from a second user prior to notifying the first user that the first user would be a good fit for the position via a device (Paragraph [0023-0026]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user (second user) is able to either apply for the job directly or pass it on to someone else (first user)).
Claim 6: Modified Ranade discloses the system as per claim 5. Ranade further discloses wherein the operations further comprise selecting the second user to receive an incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user (second user) is able to either apply for the job directly or pass it on to someone else (first user). Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company).
Claim 7: Modified Ranade discloses the system as per claim 5. Ranade further discloses wherein the operations further comprise: receiving a referral of the second user from a third user prior to receiving the referral of the first user from the second user; selecting the third user to receive an incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. (The examiner notes that as per figure 2 the system teaches a referral chain of individuals who may subsequently continue to refer other individuals for a position and/or apply for the position themselves and therefore the broadest reasonable interpretation of any user disclosed in the system that refers other users or is referred by another user could be interpreted as a first, second, third, etc. user as recited in the claimed limitation)).
Claim 8: Modified Ranade discloses the system as per claim 5. Ranade further discloses wherein the operations further comprise: receiving a referral of the second user from a third user prior to receiving the referral of the first user from the second user; selecting the second user to receive an incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. (The examiner notes that as per figure 2 the system teaches a referral chain of individuals who may subsequently continue to refer other individuals for a position and/or apply for the position themselves and therefore the broadest reasonable interpretation of any user disclosed in the system that refers other users or is referred by another user could be interpreted as a first, second, third, etc. user as recited in the claimed limitation)).
Claim 9: Modified Ranade discloses the system as per claim 5. Ranade further discloses wherein the operations further comprise: receiving a referral of the second user from a third user prior to receiving the referral of the first user from the second user; selecting the second user to receive a first incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position; and selecting the third user to receive a second incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. (The examiner notes that as per figure 2 the system teaches a referral chain of individuals who may subsequently continue to refer other individuals for a position and/or apply for the position themselves and therefore the broadest reasonable interpretation of any user disclosed in the system that refers other users or is referred by another user could be interpreted as a first, second, third, etc. user as recited in the claimed limitation)).
Claim 10: Modified Ranade discloses the system as per claim 5. Ranade further discloses wherein the operations further comprise: receiving a referral of the second user from a third user prior to receiving the referral of the first user from the second user; receiving a referral of the third user from a fourth user prior to receiving the referral of the second user from the third user; selecting the second user to receive a first incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position; and selecting the fourth user to receive a second incentive for referring the first user for the position in response to receiving an input indicting that the first user was selected to fill the position (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. This distribution is calculated based on factors such as the number of links in the chain, the total amount of the bounty, some measure of user quality, user loyalty, and past referral quality (The examiner notes that as per figure 2 the system teaches a referral chain of individuals who may subsequently continue to refer other individuals for a position and/or apply for the position themselves and therefore the broadest reasonable interpretation of any user disclosed in the system that refers other users or is referred by another user could be interpreted as a first, second, third, etc. user as recited in the claimed limitation)).
Claim 11: Ranade discloses a method comprising: receiving, at a recruiting system, a referral of a first user from a second to fill a position listing hosted by the recruiting system (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company); 
receiving candidate data and qualification data from the first user (Paragraph [0047]; Fig. 6, illustrates one way to compute a metric (qualification score) called a match score that serves as an indicator of how well a particular job opening relates to a particular user in the application network. For example, job information, e.g. requirements, can be combined with user data, e.g. work history and success rate, to arrive at a referrer match score for a job); 
generating a qualification score for the first user with respect to the position listing based at least in part on position data associated with the position listing, the candidate data, and the qualification data (Paragraph [0047]; Fig. 6, illustrates one way to compute a metric (qualification score) called a match score that serves as an indicator of how well a particular job opening relates to a particular user in the application network. For example, job information, e.g. requirements, can be combined with user data, e.g. work history and success rate, to arrive at a referrer match score for a job). 
However, Ranade does not disclose determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative associated with the position listing.
In the same field of endeavor of identifying candidates for a job position Hardtke teaches determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative associated with the position listing (Paragraph [0012-0013]; Fig. 1, the present disclosure provides for a computer-based method for identifying a best-fit candidate for a job opening. The method comprises receiving one or more resumes of one or more candidates; receiving one or more descriptions of job openings; identifying a plurality of features in each of the descriptions of job openings; identifying a plurality of candidate features in the resume; and calculating a score for each of the one or more job descriptions, wherein the score is based on a match between the candidates’ features and the descriptions of the job opening. Creating a first least of scores. Identifying for each of the one or more descriptions those resumes in the first list whose scores exceed a first threshold fit).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company as taught by Hardtke (Hardtke [0012-0013]). With the motivation of helping to matching job candidates to open positions and hiring the best fit candidates (Hardtke [0003]).
Claim 12: Modified Ranade discloses the method as per claim 11. Ranade further discloses further comprising: receiving an indication that the first user was selected to fill an opening associated with the position listing; and providing an incentive to the second user (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. This distribution is calculated based on factors such as the number of links in the chain, the total amount of the bounty, some measure of user quality, user loyalty, and past referral quality (The examiner notes that as per figure 2 the system teaches a referral chain of individuals who may subsequently continue to refer other individuals for a position and/or apply for the position themselves and therefore the broadest reasonable interpretation of any user disclosed in the system that refers other users or is referred by another user could be interpreted as a first, second, third, etc. user as recited in the claimed limitation)).
Claim 16: Ranade discloses method comprising: receiving position data associated with at least one open position at a company (Paragraph [0047]; Fig. 6, illustrates one way to compute a metric (qualification score) called a match score that serves as an indicator of how well a particular job opening relates to a particular user in the application network. For example, job information, e.g. requirements, can be combined with user data, e.g. work history and success rate, to arrive at a referrer match score for a job); 
identifying at least one criteria for the position based at least in part on the position data; 
receiving candidate data and qualification data from a plurality of users of the system, each of the plurality of users indicting an interest in applying for the position listing (Paragraph [0042]; Fig. 5, a system client application can collect different types of information with the user’s permission for example different from online professional networks. In some embodiments information may include particular skills the contact possesses or jobs the individual is seeking); 
determining that a subset of the plurality of users meets or exceeds the criteria for the position (Paragraph [0023-0027]; [0032]; [034-0036] Fig. 2, company sends job description details to the system. The system chooses or identifies a seed populations of users based on factors and notifies them of the new job posting. A user is able to either apply for the job directly or pass it on to someone else. Some users in one of the chains of referral applies for the job. If they are hired everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company); 
generating a qualification score for each of the subset of plurality of users based at least in part on the position data, the candidate data, and the qualification data (Paragraph [0047]; Fig. 6, illustrates one way to compute a metric (qualification score) called a match score that serves as an indicator of how well a particular job opening relates to a particular user in the application network. For example, job information, e.g. requirements, can be combined with user data, e.g. work history and success rate, to arrive at a referrer match score for a job). 
However, Ranade does not disclose determining that the qualification score is greater than a qualification score threshold for a set of users of the subset of the plurality of users; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company for each user of the set of users.
In the same field of endeavor of identifying candidates for a job position Hardtke teaches determining that the qualification score is greater than a qualification score threshold for a set of users of the subset of the plurality of users; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company for each user of the set of users (Paragraph [0012-0013]; Fig. 1, the present disclosure provides for a computer-based method for identifying a best-fit candidate for a job opening. The method comprises receiving one or more resumes of one or more candidates; receiving one or more descriptions of job openings; identifying a plurality of features in each of the descriptions of job openings; identifying a plurality of candidate features in the resume; and calculating a score for each of the one or more job descriptions, wherein the score is based on a match between the candidates’ features and the descriptions of the job opening. Creating a first least of scores. Identifying for each of the one or more descriptions those resumes in the first list whose scores exceed a first threshold fit).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company as taught by Hardtke (Hardtke [0012-0013]). With the motivation of helping to matching job candidates to open positions and hiring the best fit candidates (Hardtke [0003]).
Claim 17: Modified Ranade discloses the method as per claim 16. However, Ranade does not disclose wherein the candidate data includes career history, awards, demographic information, and educational history and the qualification data includes background check and certifications.
In the same field of endeavor of identifying candidates for a job position Hardtke teaches wherein the candidate data includes career history, awards, demographic information, and educational history and the qualification data includes background check and certifications (Paragraph [0055]; [0080]; other possible features include matching qualifications to job openings such as required and desired skills, certifications, school rank, education timeline and other different semantic relationships between the resume and job description).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company as taught by Hardtke (Hardtke [0012-0013]). With the motivation of helping to matching job candidates to open positions and hiring the best fit candidates (Hardtke [0003]).
Claim 18: Modified Ranade discloses the method as per claim 16. However, Ranade does not disclose wherein the qualification data includes background check and certifications.
In the same field of endeavor of identifying candidates for a job position Hardtke teaches wherein the qualification data includes background check and certifications (Paragraph [0055]; [0080]; other possible features include matching qualifications to job openings such as required and desired skills, certifications, school rank, education timeline and other different semantic relationships between the resume and job description).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of determining that the qualification score is greater than a qualification score threshold; and providing the qualification score, candidate data, and qualification data to a location accessible by a representative of the company as taught by Hardtke (Hardtke [0012-0013]). With the motivation of helping to matching job candidates to open positions and hiring the best fit candidates (Hardtke [0003]).
Claim 19: Modified Ranade discloses the method as per claim 16. Ranade further discloses wherein receiving candidate data and qualification data includes: receiving and parsing a resume uploaded to a recruiting system by a user (Paragraph [0026]; [0042]; Fig. 5, the application may consist of sending a resume/profile/candidate information. A system client application can collect different types of information with the user’s permission for example different from online professional networks. In some embodiments information may include particular skills the contact possesses or jobs the individual is seeking).
Claims 3-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 2021/0158297) in view of Hardtke (US 2014/0122355) further in view of Rennison (US 2014/0324721).
Claim 3: Modified Ranade discloses the system as per claim 1. However, Ranade does not disclose wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device.
In the same field of endeavor of helping a job seeker to fill an open job position Rennison teaches wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device (Paragraph [0003-0004]; [0156]; [0161-0163]; Fig. 14, various types of searching are used to identify gaps in a user’s resume in terms of skills and/or titles that the user might need to meet the requirements of a certain job requisition or a group of job requisitions. Searching is also used in some embodiment to search for and present to the user educational courses that might help the user acquire the skills missing. The system scores the resume of the user based on the implied required skills).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device as taught by Rennison (Rennison [0161]). With the motivation of helping to improve job applicants resume’s and help them improve their applications to a job opening  (Rennison [0002]).
Claim 4: Modified Ranade discloses the system as per claim 3. However, Ranade does not disclose wherein the operations further comprise receiving additional data from the device and, in response to receiving the additional data, re- calculating the qualification score prior to providing the qualification score to the location accessible to the representative of the company.
In the same field of endeavor of helping a job seeker to fill an open job position Rennison teaches wherein the operations further comprise receiving additional data from the device and, in response to receiving the additional data, re- calculating the qualification score prior to providing the qualification score to the location accessible to the representative of the company (Paragraph [0003-0004]; [0156]; [0161-0163]; Fig. 14, various types of searching are used to identify gaps in a user’s resume in terms of skills and/or titles that the user might need to meet the requirements of a certain job requisition or a group of job requisitions. Searching is also used in some embodiment to search for and present to the user educational courses that might help the user acquire the skills missing. The system scores the resume of the user based on the implied required skills).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device as taught by Rennison (Rennison [0161]). With the motivation of helping to improve job applicants resume’s and help them improve their applications to a job opening  (Rennison [0002]).
Claim 13: Modified Ranade discloses the method as per claim 11. However, Ranade does not disclose further comprising: receiving an indication that the first user was not selected to fill an opening associated with the position listing; determining at least one recommendation for the first user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device, in response to receiving the indication that the first user was not selected; and providing the recommendation to the first user.
In the same field of endeavor of helping a job seeker to fill an open job position Rennison teaches further comprising: receiving an indication that the first user was not selected to fill an opening associated with the position listing; determining at least one recommendation for the first user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device, in response to receiving the indication that the first user was not selected; and providing the recommendation to the first user (Paragraph [0003-0004]; [0156]; [0161-0163]; Fig. 14, various types of searching are used to identify gaps in a user’s resume in terms of skills and/or titles that the user might need to meet the requirements of a certain job requisition or a group of job requisitions. Searching is also used in some embodiment to search for and present to the user educational courses that might help the user acquire the skills missing. The system scores the resume of the user based on the implied required skills).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device as taught by Rennison (Rennison [0161]). With the motivation of helping to improve job applicants resume’s and help them improve their applications to a job opening  (Rennison [0002]).
Claim 14: Modified Ranade discloses the method as per claim 13. However, Ranade does not disclose further comprising: receiving additional data from the first user in response to the recommendation; re-calculating the qualification score based at least in part on the additional data; and re-providing the qualification score, candidate data, and qualification data to a location accessible by a representative associated with the position listing the prior to providing the qualification score to the location accessible to the representative of the company.
In the same field of endeavor of helping a job seeker to fill an open job position Rennison teaches further comprising: receiving additional data from the first user in response to the recommendation; re-calculating the qualification score based at least in part on the additional data; and re-providing the qualification score, candidate data, and qualification data to a location accessible by a representative associated with the position listing the prior to providing the qualification score to the location accessible to the representative of the company (Paragraph [0003-0004]; [0156]; [0161-0163]; Fig. 14, various types of searching are used to identify gaps in a user’s resume in terms of skills and/or titles that the user might need to meet the requirements of a certain job requisition or a group of job requisitions. Searching is also used in some embodiment to search for and present to the user educational courses that might help the user acquire the skills missing. The system scores the resume of the user based on the implied required skills).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device as taught by Rennison (Rennison [0161]). With the motivation of helping to improve job applicants resume’s and help them improve their applications to a job opening  (Rennison [0002]).
Claim 15: Modified Ranade discloses the method as per claim 11. However, Ranade does not disclose further comprising: identifying a plurality of similar position listings to the position listing; determining at least one recommendation for the representative associated with the position listing to improve the position listing based at least on the position data and aggerated data associated with the plurality of similar position listing and result data associated with the plurality of similar position listing; and providing the recommendation to the representative associated with the position listing.
In the same field of endeavor of helping a job seeker to fill an open job position Rennison teaches further comprising: identifying a plurality of similar position listings to the position listing; determining at least one recommendation for the representative associated with the position listing to improve the position listing based at least on the position data and aggerated data associated with the plurality of similar position listing and result data associated with the plurality of similar position listing; and providing the recommendation to the representative associated with the position listing (Paragraph [0003-0004]; [0156]; [0161-0163]; Fig. 14, various types of searching are used to identify gaps in a user’s resume in terms of skills and/or titles that the user might need to meet the requirements of a certain job requisition or a group of job requisitions. Searching is also used in some embodiment to search for and present to the user educational courses that might help the user acquire the skills missing. The system scores the resume of the user based on the implied required skills).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of wherein the operations further comprise, in response to receiving the request to apply for the position, determining at least one recommendation for the user to improve the qualification score based at least on the position data, third party data, candidate data, and qualification data and providing the recommendation to the device as taught by Rennison (Rennison [0161]). With the motivation of helping to improve job applicants resume’s and help them improve their applications to a job opening  (Rennison [0002]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 2021/0158297) in view of Hardtke (US 2014/0122355) further in view of Shin (US 2015/0199647).
Claim 20: Modified Ranade discloses the method as per claim 16. However, Ranade does not disclose wherein the candidate data includes at least one video.
In the same field of endeavor of helping a job seeker find and apply for a job opening Shin teaches wherein the candidate data includes at least one video (Paragraph [0014]; Fig. 1, an exemplary embodiment may provide job seekers or job candidates’ information in a visual or video format. Unlike the conventional text-based resume, the exemplary embodiments may generate visual or video representations (video introductions) of the job seekers of job candidates’ information. The embodiment may enable the job seekers or job candidates to submit their video introductions).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of receiving a series of referrals to help identify and assess job candidates for a job opening as disclosed by Ranade (Ranade [0032]) with the system of wherein the candidate data includes at least one video as taught by Shin (Shin [0014]). With the motivation of helping to improve job applicant’s applications and acquire an open job position (Shin [0003]).
Therefore, claims 1-20 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nemtsev (US 2008/0288311) Job referral network system.
Champaneria (US 2019/0114593) Method and system for managing, matching, and sourcing employment candidates in a recruitment campaign.
Schneider (US 2013/0031015) Attribute scoring system and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629